EXHIBIT 10.4

 

FIFTH AMENDMENT TO 364-DAY CREDIT AGREEMENT

 

This Fifth Amendment to 364-Day Credit Agreement (the “Amendment”), dated as of
November 30, 2004, is between (i) FactSet Research Systems, Inc. (the
“Borrower”), and (ii) JPMorgan Chase Bank, N.A., formerly known as The Chase
Manhattan Bank (the “Bank”).

 

WHEREAS, the Borrower and the Bank are parties to a 364-Day Credit Agreement
dated as of November 20, 1998, as amended (the “Credit Agreement”); and

 

WHEREAS, the Bank and the Borrower desire to amend the Credit Agreement to
revise the Applicable Rate.

 

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, receipt of which is acknowledged, it is hereby
agreed as follows:

 

Section 1. Definitions. Terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.

 

Section 2. Amendment.

 

A. Any and all references in the Credit Agreement to “The Chase Manhattan Bank”,
“Bank”, or similar terms of reference shall mean JPMorgan Chase Bank, N.A., a
banking association organized under the laws of the United States.

 

B. The definition of the term Applicable Rate, in Section 1.01 of the Credit
Agreement, is hereby amended to read in its entirety as follows:

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, or
with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”
or “Commitment Fee Rate”, as the case may be:

 

Eurodollar Spread

--------------------------------------------------------------------------------

   Commitment Fee Rate


--------------------------------------------------------------------------------

 

0.25%

   0.10 %

 

Section 3. Representations. The Borrower hereby represents and warrants to the
Bank that: (i) the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects with the same
effect as if made on the date hereof, except to the extent such representations
and warranties relate to an earlier date; (ii) before and after giving effect to
this Amendment, no Event of Default or Default has occurred and is continuing;
and (iii) the making and performance by the Borrower of this Amendment have been
duly authorized by all necessary corporate action.

 

Section 4. Conditions. The amendment set forth in Section 2 above shall become
effective on the date first above written provided that the Bank shall have
received a counterpart of this Amendment duly executed and delivered by the
Borrower.

 

Section 5. Miscellaneous. Except as specifically amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to “this Agreement”, “herein”, “hereunder” and similar terms
referring to the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended hereby. This Amendment (i) shall become effective as of the
date first above written, (ii) shall be governed by and construed in accordance
with the laws of the State of New York, and (iii) may be executed in counterpart
(and by different parties hereto on different counterparts), each of which when
taken together shall constitute a single contract. Should any terms or
provisions of the Credit Agreement conflict with the terms and provisions
contained in this Amendment, the terms and provisions of this Amendment shall
prevail.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

FACTSET RESEARCH SYSTEMS, INC.       JPMORGAN CHASE BANK, N.A. By:   /s/    
ERNEST S. WONG               By:   /s/    T. DAVID SHORT        

Its:

  CHIEF FINANCIAL OFFICER      

Its:

  VICE PRESIDENT

 

2